Citation Nr: 1724167	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a bilateral shoulder disability due to treatment by the Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to April 1987.

This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral shoulder disability.

In his July 2012 Substantive Appeal (VA form 9), the Veteran requested a Travel Board hearing at the RO.  In March 2016, the Veteran requested that his hearing be rescheduled.  The Veteran was rescheduled for a May 2017 hearing.  Subsequently, in an April 2017 correspondence, the Veteran canceled this hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).


FINDING OF FACT

The Veteran's right shoulder disability is not the result of VA hospital care, medical or surgical treatment, or examination furnished to the Veteran. 


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by a May 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, unobtained, relevant, or available evidence.  The claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, private treatment records, lay statements from the Veteran and the Veteran's representative, and buddy statements.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded a May 2009 VA medical opinion to determine the nature and etiology of any shoulder condition and provide a determination on the Veteran's level of medical care.  See 38 C.F.R. § 3.159 (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, as discussed below, the requirements of section 1151 are not met as a matter of law and the analysis need not advance to the question of proximate cause.  As such, any inadequacy in this exam is unrelated to the analysis for this claim and the Veteran is not prejudiced.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he has an additional disability as a result of his participating in a wheelchair study for spinal cord injuries at James A. Haley VA Medical Center.  Specifically, the Veteran asserts that he pulled his right shoulder and tendon while performing tasks for the wheelchair study.  See e.g., June 2017 Appellant Brief; August 2009 written statement.

In considering the evidence of record under the laws and regulations as set forth below, the Board concludes that compensation under 38 U.S.C.A. § 1151 for a shoulder disability is not warranted, as the facts of the case demonstrate the Veteran was not receiving VA hospital care, medical or surgical treatment, or examination at the time of his injury. 

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2016). 

To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b) (2016).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1) (2016).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1) (2016).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
 § 17.32).  38 C.F.R. § 3.361(d)(2) (2016).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101. 


Factual Background

VA treatment records from the Tampa VA medical Center, show that the Veteran entered the Enhancing Indoor, Community and Advance Wheelchair Skills in SCI (Wheelchair Skills) study on September 30, 2008.  An October 7, 2008 VA treatment note states that the purpose of this study was to evaluate use of a community-based wheelchair skills training program.  Significantly, this treatment note states "[t]his study does not involve medical treatment."

A December 2008 VA treatment note reports the Veteran's complaints of shoulder pain.  The Veteran was in a research study which involved propelling his manual wheelchair on grass and he developed shoulder pain thereafter.  

In an August 2009 written statement, the Veteran detailed the second meeting with nurses at his home for the Wheelchair Skills Study, the purpose of which was to assess his functional ability and mobility in his wheelchair.  The VA nurses ran him through various situational exercises that the Veteran may confront to see how he would react to the situation.  The Veteran stated he was to use maneuvers such as wheelies, maneuvering in close quarters, short distance movement of about 40 feet, and climbing an incline of 40 degrees to a 4 by 4 platform and turning around returning down the incline to his starting point.  During the ascent to the incline, his right shoulder popped and the pain shot through his shoulder to his shoulder blade.  The Veteran reported spending the next few days recuperating because he was unable to relieve the pain or push his wheelchair for long distances.  The Veteran also reported pain on a daily basis from tolerable to intolerable, depending on the amount of movement that he uses to sustain in daily living.  At the next Wheelchair Skills study meeting, VA nurses returned to evaluate the studies progress.  The Veteran reported his injury to them and the Veteran stated they made note of the pain that the Veteran was reporting.  At this time, the Veteran performed more maneuvering exercises as previously stated with the exception of the ramp.  The Veteran refused to do the ramp because of the previous incident.  The Veteran stated that the nurses understood and made note.

Private orthopedic treatment notes detail the Veteran's treatment for a right shoulder injury.  In February 2010, the Veteran stated that he had shoulder pain for at least a year and a half.  He attributed this pain to his VA experience, stating that he was involved in an organized study on patients with spinal cord injuries.  The Veteran reported having to pull himself up and he has had shoulder discomfort since the process of this transfer.  The Veteran was diagnosed with a right shoulder rotator cuff tear, possible underlying arthritis of the weight bearing shoulder. 

In a September 2010 written statement, via his Notice of Disagreement (NOD), the Veteran stated that during a wheel chair study for the spinal cord injury at James A. Haley VAMC, he was required to perform different tasks and on one particular task where the ramp was very steep he pulled his shoulder and tendon.  

In a September 2010 correspondence, M.D., R.N., C.R.R.N., reported the Veteran was a research subject in a study that focused on enhancing indoor and outdoor skills in the community for wheelchair users.  After the Veteran was enrolled and evaluated, she made three visits to his home.  The agenda for these visits concentrated on educational topics that were unique to persons with spinal cord injuries.  During these visits, they discussed ways to improve the study.  The Veteran mentioned that the ramp that was used during the initial evaluation with the therapist was quite steep and hard to turn around on the platform.  He stated that he did not think that this was a skill that was necessary as the ramps that are used routinely are not that steep.  He also stated that his shoulders were bothering him since the initial evaluation.  M.D., R.N., C.R.R.N. encouraged him to make an appointment with his primary care physician.  

In a February 2011 private treatment note, the Veteran reported that he felt his right shoulder injury began after having to do more with his wheelchair for a test through the VA.  A MRI review suggested a substantial partial versus small full thickness rotator cuff tear with evidence of impingement.  In March 2011, the Veteran reported that he injured his right shoulder after doing a VA study at home.  This VA study was reported to document wheelchair transfers in paraplegics.  The Veteran underwent a right shoulder arthroscopy in March 2011.  

In the June 2017 appellant brief, the Veteran's representative argued the Veteran was subjected to a VA study that required him to negotiate a wheelchair ramp for an initial evaluation, raised to an incline in excess of standard VA specifications.  As a result of that excessive incline, it is argued that the Veteran suffered injuries that have a direct impact on his ability to ambulate. 





Analysis

In this case, the threshold question facing the Board is whether the Veteran's additional disability was caused by treatment or care as defined by section 1151.  Even assuming all of the above facts, a claim under 38 U.S.C.A. § 1151 has not been substantiated.  The Board finds that the evidence does not support a finding that the additional disability occurred during the course of VA "hospital care, medical or surgical treatment, or examination."  

Compensation shall be awarded for qualifying additional disability-not the result of a veteran's willful misconduct-in the same manner as if such additional disability were service-connected in two circumstances.  First, pursuant to paragraph (a)(1) of section 1151, the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151.  Additionally, the proximate cause of disability either must be carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault or must be an event not reasonably foreseeable.  Id. at (a)(1)(A), (B).

A Department employee is defined as an individual:

(i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. 2105 ;
(ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and
(iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

38 C.F.R. § 3.361(e)(1) (2016).  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  See id.  at (2).  Moreover, the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. 1703.
(2) Nursing home care furnished under 38 U.S.C. 1720.
(3) Hospital care or medical services, including examination, provided under 38 U.S.C. 8153 in a facility over which the Secretary does not have direct jurisdiction.

Id. at (f).

Paragraph (a)(1) is inapplicable to the circumstances of this case.  First, a VA facility is not implicated.  The Wheelchair Skills study was performed in the Veteran's home.  See September 2010 statement from M.D., R.N., C.R.R.N.  Second, the definition of VA employee is not satisfied as the facts of this case do not show individuals engaged in furnishing hospital care, medical or surgical treatment, or examination under authority of law.  38 U.S.C.S. 1701(6), (7) (West 2014) (defining "medical services" and "domiciliary care"); 38 C.F.R. § 3.361(e)(1) (2016) (defining "Department Employee"); see also Mangham v. Shinseki, 23 Vet. App. 284 (2009) (finding injury was not caused by the actual provision of hospital care, medical or surgical treatment, or examination at the VA facility, and looking at the definitions of "medical service" and "hospital care" which includes "medical service" under 38 U.S.C.S. § 1701).  In fact, the October 7, 2008 research note for the Wheelchair Skills study specifically states that this study did not involve medical treatment.  Moreover, the purpose of this study was to evaluate the use of a community-based wheelchair skills training program, enhancing indoor and outdoor skills in the community for wheelchair users.  The purpose of this study, therefore, was not for treating the Veteran, determining his level of care, and/or managing the Veteran's care. 

Second, pursuant to paragraph (a)(2), the additional disability, in the alternative, must be proximately caused either by the provision of training or rehabilitation as part of an approved rehabilitation program under 38 U.S.C.A. §§ 3100 et seq. (chapter 31) or by participation in a compensated work therapy (CWT) program under 38 U.S.C.A. § 1718.  38  U.S.C.A. § 1151(a)(2)(A), (B) (2016).  The term "rehabilitation program means (A) a vocational rehabilitation program, or (B) a program of independent living services and assistance authorized under section 3120 of this title [38 U.S.C.S § 3120] for a veteran for whom a vocational goal has been determined not to be currently reasonably feasible."  38 U.S.C.S. § 3101(6) (2016).  Critically, the record does not establish provision of such a rehabilitation program or participation in a CWT program, as specifically required and defined by the relevant statute.

In summary, although the Veteran has been shown to have additional right shoulder disability, the evidence does not establish that the shoulder disability as outlined above was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran.  If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record does not demonstrate additional shoulder disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also 38 U.S.C.A. § 1151(a)(1) (West 2014); 38 C.F.R. § 3.361(d) (2016).

Accordingly, where the law, but not the evidence, is dispositive, the Veteran's claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 420 (1996).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral shoulder disability due to VA treatment is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


